Citation Nr: 0903022	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a rotator cuff tear 
and degenerative joint disease of the right shoulder.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The veteran had active duty from January 1980 to August 1985 
and active duty for training from June 1992 to October 1992.  
She also had Reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case was remanded by the Board in September 2006.  

The issue of entitlement to service connection for 
fibromyalgia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rotator cuff tear and traumatic joint disease of the 
right shoulder is attributable to service.  

2.  Major depressive disorder was not manifest during service 
and is not attributable to service.  

3.  Arthritis was not manifest in service or within a year of 
separation and is not attributable to service.  


CONCLUSIONS OF LAW

1.  A rotator cuff tear and traumatic joint disease of the 
right shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Major depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

3.  Arthritis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in June 2002.  Although the letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements in 
December 2006, prior to the issuance of a Supplemental 
Statement of the Case (SSOC).  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  We also note that 
the VA examination regarding arthritis was adequate.  The 
examiner reviewed the history and established clinical 
findings.  The Board recognizes that the VA examiner was 
unable to reach a determination regarding the veteran's 
arthritis without resorting to mere speculation.  However, 
the Board finds that another VA examination is not necessary 
in order to decide this claim.  As there is no credible 
evidence showing that the disability was incurred in service, 
another post-service medical examination could not provide 
evidence of such past events.  A medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, 
another VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Service connection for a chronic disease, 
including arthritis, may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24).

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disability was incurred while engaging in combat.  

Analysis 

Entitlement to service connection for a rotator cuff tear and 
traumatic joint disease of the right shoulder

The veteran seeks service connection for rotator cuff tear 
and degenerative joint disease of the right shoulder.  After 
review of the record, the Board finds in favor of the 
veteran. 

Service medical records show that the upper extremities were 
reported normal in December 1979, March 1983, May 1985 and 
June 1991.  During those examinations, the veteran denied 
painful or trick shoulder.  A March 1989 record notes 
tenderness in the area below and medial to the right scapula.  
A September 1992 record of treatment references the right 
shoulder/upper back.  The assessment was "ur."  A private 
record of treatment, dated in November 1997, notes the 
veteran's history of having felt her right shoulder pull out 
of place at work, approximately five years earlier.  Right 
shoulder strain was assessed in November 2000.  In a March 
2002 examination, the veteran reported painful shoulder.  

In her March 2002 claim, the veteran noted a right shoulder 
injury in 1992.  On VA examination in June 2003, the examiner 
noted a history of a right shoulder injury during service 
while doing heavy lifting, which the veteran stated was 
diagnosed as a rotator cuff tear.  The VA examiner diagnosed 
rotator cuff tear and degenerative joint disease of the right 
shoulder.  

In her September 2003 Notice of Disagreement, the veteran 
indicated that she injured her right shoulder during active 
duty training school.  In a September 2003 email, T.O., noted 
that she recalled the veteran injuring herself in training.  
T.O. noted that the veteran did not have any problems before 
training but lingering problems afterward.  

The veteran was afforded a VA examination in March 2008.  
During this examination, the veteran reported that after a 
week of combat training her right shoulder began to hurt 
badly and she could not move her arm without major pain.  The 
veteran reported that she worked as a house painter and that 
flared her shoulder over the years.  Examination showed right 
shoulder flexion was to 180 degrees with no pain, abduction 
to 180 degrees with pain from 90 degrees, external rotation 
to 80 degrees with no pain, internal rotation to 70 degrees 
with pain from 30 degrees.  It was noted that repetitive 
motion increased the veteran's pain.  There was no deformity, 
swelling, erythema, or tenderness.  Empty can test and 
resistance to internal rotation with abduction were both 
negative.  Right shoulder strain was diagnosed with 2507 
listing rotator cuff tear and degenerative joint disease.  
The examiner noted that there was no evidence of a shoulder 
injury or problem during service from 1980 to 1985 and/or 
while on active duty periods with the National Guard.  The 
examiner noted that a rating decision of August 2003 noted 
that a private medical report showed that the veteran injured 
her right shoulder in 1997 while at work.  The examiner 
opined that, in light of the above, it is less likely as not, 
less than 50 percent probability, that the veteran's right 
shoulder condition was caused or aggravated by service.  

In light of the service medical records, post service medical 
records and the veteran's testimony of continuity, the Board 
finds that it is more likely than not that the veteran's 
current disability is due to service.  The Board recognizes 
that the VA examiner opined that it is less likely as not, 
less than 50 percent probability, that the veteran's right 
shoulder condition was caused or aggravated by service.  
However, the VA examiner noted that there was no evidence of 
shoulder complaints or treatment during service and/or while 
on active duty.  The Board finds this statement to be 
inaccurate as the evidence shows that the veteran was treated 
for the right shoulder in September 1992.  Also the Board 
notes that the VA examiner referenced the rating decision 
which noted that a private medical report showed that the 
veteran injured her right shoulder in 1997 while at work.  
The Board finds this statement also to be inaccurate.  The 
evidence shows that in November 1997 the veteran reported a 
history of having felt her right shoulder pull out of place 
at work, approximately five years earlier.  

The Board finds that service connection for rotator cuff tear 
and degenerative joint disease of the right shoulder is 
warranted.  In this regard, the Board notes that the veteran 
has presented credible testimony that she injured her right 
shoulder during active duty training school and that after a 
week of combat training her right shoulder began to hurt 
badly and she could not move her arm without major pain.  The 
record further shows shoulder complaints, and diagnoses of 
rotator cuff tear and degenerative joint disease of the right 
shoulder.  We find it more likely than not that the in 
service manifestations are related to the current 
manifestations.  In reaching this determination, the Board 
notes that the VA examiner reports that there had been no 
shoulder treatment and that the veteran injured her right 
shoulder in 1997 while at work appears to be incorrect.  In 
sum, the Board finds that the VA opinion is based upon an 
incorrect factual predicate.  Accordingly, service connection 
is granted.  

Entitlement to service connection for major depressive 
disorder

The veteran seeks service connection for major depressive 
disorder.  After review of the record, the Board finds that 
the preponderance of the evidence is against service 
connection for major depressive disorder.  

Service medical records are negative for complaints or a 
diagnosis of depression.  Service medical records show that 
the veteran was reported psychiatrically normal in December 
1979, March 1983, May 1985 and June 1991.  During those 
examinations, the veteran denied depression or excessive 
worry.  

Records reflect treatment for marital difficulties in 
September 1989.  Her affect was noted to be subdued and her 
mood mildly angry.  A March 1990 mental health treatment 
record notes marital problems and difficulty relating to 
others as a result.  In October 1998, it was noted that the 
veteran was depressed for at least two years.  Depression 
disorder, moderate, was diagnosed.  In a March 2002 
examination, the veteran reported depression.  Depression 
1999, secondary to divorce and loss of custody of only child 
to ex-husband was noted at that time.  In April 2002, the 
veteran reported a number of symptoms of depression and 
anxiety which became worse after the birth of her son 14 
years ago.  

On VA examination in June 2003, the examiner diagnosed major 
depressive disorder.  The veteran gave several dates for the 
onset of her depression which included: during service in 
1980 when she was in training and was reportedly harassed by 
fellow male trainees, when she gave up custody of her son in 
1995, when she was subjected to sexual harassment on her job 
with the National Guard, and because of family issues in 
2000.  Regarding the etiology, the examiner stated that it 
appeared that the onset of each episode was related to 
different factors, including experiences of sexual harassment 
in service, custody issues, medical conditions, financial 
strain, and employment issues.  The examiner noted that the 
veteran reported that she experienced depressive symptoms 
during her active military training when she first joined the 
Air Force in 1980 and that she had never been treated for 
depression prior to that time.  

In a January 2007 VA compensation and pension examination, it 
was noted that the veteran had few enduring friends and no 
leisure time activities.  It was noted that she was not 
working and that her boyfriend supported her financially.  
The veteran expressed depressed mood daily and reported that 
she feels she "does not care about anything."  She reported 
that her medical problems prevented her from doing her 
driving job, which depressed her.  The veteran reported 
sometimes wanting to die  but her spiritual beliefs help her 
stay alive.  The veteran reported that the she had a bad life 
due to her father's abusiveness, abuse she experienced in the 
military, many failed relationships, medical problems and 
family problems.  The veteran was diagnosed with dysthymic 
disorder.  It was noted that the veteran's borderline traits 
exist independently of her mood symptoms and likely make it 
difficult to cope with them.  It was noted that they tend to 
make bad decisions which likely reinforces her depressed mood 
and that these conditions exacerbate one another in the 
manner of a vicious cycle.  The veteran was further diagnosed 
with personality disorder nos with borderline traits.  The 
examiner noted that the veteran was not working and that she 
experiences significant emotional distress which has its 
roots in childhood.  The examiner noted that the veteran's 
depressed mood limits the quality of her life.  The examiner 
noted that the veteran's depression appears to have increased 
steadily during adulthood and that it may have been worsened 
by her experiences feeling harassed by others in service but 
it is not possible to determine this with certainty.  The 
examiner noted that it is possible as not that the veteran 
would be as depressed as she is today if she had not had 
these experiences.  The examiner also noted that it is clear 
that the veteran's current depression is largely fueled by 
her chronically low self esteem, current medical and 
financial issues as well as awareness of having made many bad 
decisions.  The examiner further noted that the veteran has 
struggled since childhood to know who she is, to manage her 
own emotions and to make healthy decisions and these have fed 
steadily into a pattern of persistently depressed mood.  

Based on the above, the Board finds that service connection 
for major depressive disorder is not warranted.  In this 
regard, the Board notes that, when discussing the veteran's 
depression, the June 2003 VA examiner noted that it appeared 
that the onset of each episode was related to different 
factors, including experiences of sexual harassment in 
service, custody issues, medical conditions, financial 
strain, and employment issues.  The Board also notes that 
during this examination the veteran reported that she 
experienced depressive symptoms during her active military 
training when she first joined the Air Force in 1980 and that 
she had never been treated for depression prior to that time.  
Also, in the January 2007 VA compensation and pension 
examination, the VA examiner noted that the veteran's 
depression appears to have increased steadily during 
adulthood and that it may have been worsened by her 
experiences feeling harassed by others in service but it is 
not possible to determine this with certainty.  

Here, we find that the appellant has not been an unreliable 
historian.  Repeatedly during service, the appellant was 
examined and the psychiatric evaluation was determined to be 
normal.  Furthermore, during critical duty time frames the 
appellant denied a pertinent history of psychiatric problems.  
Eventually, she did report a history of depression, but she 
linked the time frame to 1999, rather than a recognized 
period of duty.  The Board finds that her contemporaneous 
reports of mental health and the in-service normal findings 
are far more probative as to onset than her recently revised 
statements.  The Board also notes that the January 2007 VA 
examiner found that it is not possible to determine the 
etiology of the veteran's depression with certainty.  
Although the examiner identified in service events that may 
have worsened the veteran's disability, we find that the 
appellant's reports to be not credible.  Therefore, a medical 
opinion based upon an unreliable history is equally 
unreliable.  Accordingly, service connection for major 
depressive disorder is denied.

Entitlement to service connection for arthritis

The veteran seeks service connection for arthritis.  After 
review of the record, the Board finds against the veteran's 
claim.  

Service medical records show that a February 1985 record of 
treatment notes chondromalacia patellar of both knees.  
Records dated in April 1985 and May 1985 note tendonitis of 
the left foot.  Chronic mid back pain since a spasm at age 19 
was noted in March 1989.  An October 1989 record notes an 
assessment of tendonitis.  The lower extremities, upper 
extremities, and spine were reported normal in December 1979, 
March 1983, May 1985, June 1991 and June 1996.  During those 
examinations, the veteran denied arthritis.  The veteran also 
denied arthritis in December 1993.  

In April 1997, it was noted that the veteran's back popped 
that morning while lifting chemical gear on the bus.  The 
veteran was treated for pain in tightness in the muscles in 
the upper and mid back in November 1997.  It was noted that 
x-rays revealed arthritis and CT scan was negative.  Back 
pain was again noted in February 1999.  The veteran's lower 
extremities, upper extremities and spine were reported normal 
in February 2001.  The veteran denied arthritis at that time.  

The veteran reported back pain while driving a truck in early 
March 2002.  In a March 2002 examination, the veteran 
reported arthritis in her back.  Recurrent thoracic back pain 
with muscle spasms since 1975, not incapacitating was noted.  
MRI of March 2002 noted very minimal disc bulge L4-5 which 
would appear to be of little significance, no other 
abnormalities were seen.  

In a January 2007 VA compensation and pension examination, 
the veteran was diagnosed with a history of tendonitis of the 
bilateral feet, now with no obvious residual deficits.  It 
was noted that there was some mild swelling along the dorsum 
of both feet, as well as some increased varicose veins along 
the lower legs and feet  but that the veteran denied any 
significant impairment regarding the feet specifically.  The 
examiner noted that regarding if any arthritic process is 
found whether or not it is due to the veteran's time in 
service cannot be determined without speculation.  

While the evidence shows that the veteran has arthritis, 
there is little persuasive evidence linking the veteran's 
current disability with service.  Although the veteran was 
treated for knee and foot problems in service, service 
medical records are devoid of any arthritis treatment, 
complaints or diagnoses.  At separation the veteran denied 
arthritis.  The veteran's period of ACDUTRA also fails to 
show any arthritis treatment, complaints or diagnoses.  

The Board notes that the veteran had reserve service and that 
the earliest mention of arthritis is in November 1997.  The 
Board finds arthritis is the type of disease process that is 
excludable from service connection consideration for periods 
of inactive duty for training.  

The Board also notes that the veteran has maintained that 
exposure to chemicals during service compromised her immune 
and caused her arthritis.  However, the Board notes that the 
evidence is devoid of any evidence in support of her 
contentions.  

Although the veteran attributes her arthritis to service, the 
January 2007 VA compensation and pension examiner noted that 
regarding if any arthritic process is found whether or not it 
is due to the veteran's time in service cannot be determined 
without speculation.  To the extent that the veteran asserts 
that her arthritis is attributable to service, there is a 
remarkable lack of corrobative evidence.  (See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006), the absence of medical 
evidence may be considered.)  The records show the earliest 
mention of arthritis is in November 1997, years after 
separation.  Arthritis was not shown in service or one year 
after separation.  

Although the veteran attributes her arthritis to service, the 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find her assertions to be less 
credible than the normal contemporaneous records during 
service and post service medical records.  While the evidence 
of record shows that the veteran has arthritis, the Boards 
finds that the more probative evidence shows that the 
veteran's current arthritis was not manifest during service 
or for many years thereafter.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for a rotator cuff tear and traumatic 
joint disease of the right shoulder is granted.  

Service connection for major depressive disorder is denied.  

Service connection for arthritis is denied.  


REMAND

The veteran seeks service connection for fibromyalgia.  
Service medical records show that resolving spasms was noted 
in November 1982.  They further show that the other 
musculoskeletal and neurologic systems were reported normal 
in December 1979, March 1983, May 1985 and June 1991.  During 
those examinations, the veteran denied swollen or painful 
joints, bone or joint deformity, shortness of breath, and/or 
nervous trouble of any sort.  

Fibromyalgia's of unclear etiology was noted in February and 
March 2000.  In a February 2003 consult, the veteran was seen 
for muscle pain.  The veteran reported that the problems 
began five years ago and that at that time she started having 
severe aching pain in her muscle, especially her arms and 
thighs.  The examiner noted that the veteran did not have any 
obvious weakness and that no clear etiology has yet to be 
determined.  

A June 2003 VA examination report notes that the veteran 
carried a diagnosis of fibromyalgia since 1999.  The examiner 
stated that she could not diagnose fibromyalgia, noting the 
veteran was undergoing active evaluation for primary 
myopathy.  The examiner recommended evaluation for 
fibromyalgia after that evaluation was complete.  

In February 2004, the veteran was seen for polymyositis.  It 
was noted that polymyositis is an inflammatory condition of 
the muscles and that the veteran currently had mild weakness 
in her proximal legs, which affects her ability to lift her 
legs easily, climb stairs, and stand up repeatedly.  A July 
2006 consult report noted that the veteran had a history of 
polymyositis diagnosed in 2004 by muscle biopsy.  

In September 2006, the Board remanded this case for a VA 
compensation and pension examination.  The examiner was 
instructed to determine the nature and etiology of any 
fibromyalgia.  The veteran was afforded a VA compensation and 
pension examination in March 2008.  During this examination, 
the veteran reported that in 1999 she felt weak all over and 
she was diagnosed with leucopenia and medically discharged in 
2002 from the Air National Guard.  The veteran described 
constant cramping and pain in her muscles all over and she 
reported that walking one or two blocks made her legs cramp.  
Weakness all over was noted.  The veteran was diagnosed with 
polymyositis.  The examiner noted that the evidence shows 
that polymyositis was diagnosed in 2004/2005 and that the 
veteran dates that onset of muscle weakness and pain to 1999.  
The examiner noted that polymyositis is characterized by 
muscle pain and weakness and it can commonly take several 
months to diagnose.  The examiner noted that it was difficult 
to know whether the veteran really had polymyositis back as 
far as the late 1990s, but in any event her active duty 
period ended in 1985, and further active duty periods were 
confined to her duties with the Guard.  The examiner opined 
that it is less likely as not, less than 50 percent 
probability, that the veteran's current polymyositis was 
caused by or aggravated by service.  

The Board notes that since the remand of September 2006, the 
veteran has been afforded several VA compensation and pension 
examinations.  However, none of the examinations addressed 
the fibromyalgia.  Although the March 2008 examination 
addressed the veteran's polymyositis, the examiner failed to 
discuss if the veteran had fibromyalgia, and if so, if it is 
related to service.  The Court has held that a remand by 
either the Court or the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, the examiner is 
again requested to comply with the Board's remand directives, 
stated below.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for a 
VA examination to determine the nature and 
etiology of any fibromyalgia.  All 
necessary tests should be conducted. The 
claims file should be made available for 
review.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any fibromyalgia is 
related to service.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


